DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
This office action is responsive to the amendment filed on 9/26/2022. As directed by the amendment: claims 1 and 7 have been amended; claims 2 and 8-9 have been cancelled and new claims 14-20 have been added.  Thus, claims 1, 3-7 and 10-20 are presently pending in this application.
Claim Objections
Claim 1 is  objected to because of the following informalities:  “a plurality of vibration motors positioned in a circular arrangement around the central axis adjacent to the outer roller surface” is recommended to be replaced with -a plurality of vibration motors positioned adjacent to the outer roller surface in a circular arrangement around the central axis- (in order to improve clarity).  
Claims 14-16 and 18-20 are  objected to because of the following informalities:  “The massage roller of claim” is recommended to be replaced with -The massage roller assembly of claim-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the massage roller is configured to detect an angular position of the massage roller” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the specification fails to provide support for the massage roller is configured to detect an angular position of the massage roller as claimed
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “configured to turn on and turn off different subsets of the vibration motors in response to changes in the angular position of the massage roller” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, the specification fails to provide support for the claim limitation mentioned above.
The remaining claims 18 and 20 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14:
 “the massage roller” lacks antecedent basis; 
“vibration motors [on a first side]” and “vibration motors [on a second side]” are unclear as to whether “vibration motors” are the same or different from “a plurality of vibration motors” recited early in the claim 1; 
“a plane” is unclear as to a plan of which element? (relative to which element?); 
and the limitation “the massage roller is configured to switch on vibration motors on a first side of a plane and switch off vibration motors on a second side” is unclear as to how and which element (of the massage roller?) being used to perform the claimed function “switch on” and “switch off” as claimed.
Regarding claim 17, “the massage roller” lacks antecedent basis; and the limitation “the massage roller is configured to detect an angular position of the massage roller” is unclear as to how and which element (of the massage roller?) being used to perform the claimed function “detect” an angular position of the massage roller. 
Regarding claim 19, the claim is unclear as to how and which element being used to perform the claimed functions “turn on and turn off ” different subsets “in response” to changes in the angular position. 
Regarding claim 20, the claim is unclear as to how and which element being used to perform the claimed functions “turn on”  and “turn off ” vibration motors located above  and below the horizontal plane respectively.
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 6,647,572) in view of Han (US 2007/0213646)
Regarding claim 1, Lee discloses a massage roller assembly 10 (figs. 1-3, see abstract) comprising: 
an outer roller surface that defines a central axis (see outer surface of cushion 13 defining a central axis in fig. 2), 
a main body portion 13 (“cushioning segments 13”, col. 2, line 66) that includes the outer roller surface (fig. 2)
a plurality of vibration motors 12 (fig. 2, “vibrating motors 12”, see col. 2, lines 62-63) positioned adjacent to the outer roller surface (best seen in fig. 2) and configured to transmit vibrations to the outer roller surface (vibrating motors 12 adjacent to cushion 13 in fig. 2), and, wherein the vibration motors are individually controllable such that at least first and second sets of vibration motors (multiple of vibrating motors 12 in fig. 2 forming at least first and second sets of vibration motors) are configured to be switched on and off separately (“a manual button 21 for individually driving the vibrating motors 12”, see col. 3, lines 35-36).
Lee does not disclose the outer roller surface having a plurality of vibration motor recesses and wherein each vibration motor in the plurality of vibration motors is disposed in one of the plurality of vibration motor recesses. However, Han teaches a massaging pillow assembly (fig. 9, see abstract) comprising main body portion 11 includes an outer surface (see outer surface of portion 9 in fig. 9) having a plurality of vibration motor recesses (“holes formed on the surface of the pillow”, see abstract and also see recesses for receiving corresponding vibration devices 3/4/5 in fig. 9) and wherein each vibration motor in the plurality of vibration motors is disposed in one of the plurality of vibration motor recesses (“making a regular space in the inside of the pillow, and installing the vibration motor”, see abstract; also see fig. 9)
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device such that the outer surface having a plurality of vibration motor recesses and wherein each vibration motor is disposed in one of the plurality of vibration motor recesses, as taught and suggested by Han, for the purpose of providing suitable installation of the vibration generating parts in an enhanced configuration such that the massaging assembly can continuously massage the neck of the user to stimulate the blood vessel of the neck, and thus that it can be possible to enhance the blood circulation and to recover the fatigue as soon as possible and to make a head fresh by supplying an oxygen to a brain, and to make promotion of health (see Han’s [0081])
With respect to  the “plurality of vibration motors positioned in a circular arrangement around the central axis”, Han further teaches that plurality of vibration motors 3 are positioned in a semi-circular arrangement around the central axis (fig. 12, “semicircle”, see [0074]). Since Lee already teaches that the roller assembly having a circular shape and a central axis (fig. 1), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee’s roller assembly such that the plurality of vibration motors are positioned in a circular arrangement around the central axis, as suggested by Han, for the purpose of providing an interior angle that is nearly the same as a circle having an effect in which  the massage and vibration force from various angles can be present (see Han’s [0079]).
Regarding claims 3 and 5, Lee discloses an outer cover 28 (fig. 5, “outer envelope 28”, see col. 3, lines 15-16), and wherein the outer cover 28 covers the plurality of vibration motors 12 (see figs. 2 and 5); and the roller assembly comprising a cylindrical shape (fig. 1 “cylinder-shaped configuration”, see abstract).
Regarding claims 14-16, as best understood, Lee/Han discloses wherein the massage roller is configured to switch on vibration motors on a first side of a plane and switch off vibration motors on a second side of the plane opposite the first side (“a manual button 21 for individually driving the vibrating motors 12”, see Lee’s col. 3, lines 35-36);  wherein the plane is horizontal; wherein the first side is above the second side (see horizontal plane defined by a central axis in Lee’s fig. 1. NOTE: Lee in view of Han would provide vibration motors above and below the plane)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lee/Han and further in view of Inada et al. (US 6,832,991)
Regarding Claim 4, Lee discloses the massage roller assembly of claim 1, but fails to explicitly disclose comprising at least a first sensor configured to sense the position of a user on the outer roller surface. However, Inada is in the field of massage (see abstract), and teaches at least a first sensor (detector 240, Figs. 36 and 37) configured to sense the position of a user on the outer roller surface (roller type therapeutic members 226, detector 240, Col. 14, lines 11-23; Figs. 36 and 37).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device to include a first sensor configured to sense the position of a user, as taught and suggested by Inada, for the purpose of providing suitable detecting means for detecting the position or posture of the body with respect to the massage apparatus and thereby use said position data to control the operation of the device (Inada’s Col. 12, lines 28-36).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lee/Han and further in view of Wu (US 5,413,551)
Regarding Claim 6, Lee fails to explicitly disclose comprising a spherical shape. However, Wu teaches a spherical massage device comprising a spherical shape (Fig. 1; “spherical massage device”, see abstract).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify to modify Lee’s device such that the device comprising a spherical shape, as taught and suggested by Wu, for the purpose of providing a spherical-shaped massage device suitable to be held in hands to massage the hand muscles (see Wu’s col. 1, lines 5-7) and particularly suitable to massage palms and fingers (Wu’s col. 1, lines 30-31)

Claims 17-19, as best understood,  are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Alarcon (US 2011/0133910)
Regarding claims 17-18, Lee  discloses a massage roller assembly 10 (figs. 1-3, see abstract) comprising: 
a main body portion 13 (“cushioning segments 13”, col. 2, line 66) that includes an outer roller surface that defines a central axis (see outer surface of cushion 13 defining a central axis in fig. 2), 
a plurality of vibration motors 12 (fig. 2, “vibrating motors 12”, see col. 2, lines 62-63) positioned about the central axis (best seen in fig. 2) and configured to transmit vibrations to the outer roller surface (vibrating motors 12 adjacent to cushion 13 in fig. 2), and wherein the vibration motors are  controllable such that at least first and second sets of vibration motors (multiple of vibrating motors 12 in fig. 2 forming at least first and second sets of vibration motors) are configured to be switched on and off separately (“a manual button 21 for individually driving the vibrating motors 12”, see col. 3, lines 35-36)
Lee does not disclose wherein the massage roller is configured to detect an angular position of the massage roller and comprising a gyroscope. However, as best understood, Alarcon teaches a device 800 (fig. 8) for providing vibration by means of vibration motor 855 (see [0089] and fig. 8) and the device comprising a gyroscope 850 (“sensors 850, e.g. an accelerometer or a gyroscope”, see [0088]) configured to detect an angular position of the device (“sensor 850 can output sensor data indicating either or both of an orientation of the sensation input device 800 and vector data indicating the motion of sensation input device 800”, see [0088]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee’s roller assembly to include a gyroscope sensor configured to detect an angular position of the massage roller, as taught and suggested by Alarcon, for the purpose of providing suitable sensing means for detecting the position or orientation of  the massage apparatus and thereby using said position data to effectively control the operation of the massage roller 
Regarding claim 19, as best understood, Lee/Alarcon discloses configured to turn on and turn off different subsets of the vibration motors (“a manual button 21 for individually driving the vibrating motors 12”, see col. 3, lines 35-36) in response to changes in the angular position of the massage roller (by means of gyroscope as taught by Alarcon, see discussion in claims 17-18 above). 
Claim 20, as best understood,  is rejected under 35 U.S.C. 103 as being unpatentable over Lee/Alarcon and further in view of Han 
Regarding claim 20, Lee already teaches the massage roller configured to turn on vibration motors among the plurality of vibration motors located at a location on a horizontal plane and to turn off vibration motors among the plurality of vibration motors located at another location on the horizontal plane (“a manual button 21 for individually driving the vibrating motors 12”, see col. 3, lines 35-36), but does not disclose the vibration motors among the plurality of vibration motors located above a horizontal plane defined relative to the central axis and  vibration motors among the plurality of vibration motors located below the horizontal plane. However, Han teaches that plurality of vibration motors 3 are positioned in a semi-circular arrangement around the central axis (fig. 12, “semicircle”, see [0074]). Since Lee already teaches that the roller assembly having a circular shape and a central axis (fig. 1), therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Lee’s roller assembly such that the plurality of vibration motors are positioned in a circular arrangement around the central axis, wherein the vibration motors among the plurality of vibration motors located above a horizontal plane defined relative to the central axis and  vibration motors among the plurality of vibration motors located below the horizontal plane, as suggested by Han, for the purpose of providing an interior angle that is nearly the same as a circle having an effect in which  the massage and vibration force from various angles can be present (see Han’s [0079]).

Allowable Subject Matter.
Claims 7 and 10-13 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot in view of new ground(s) of rejection with new interpretations as elucidated in the rejections discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785